Citation Nr: 0603996	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  05-17 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Richard J. Mahlin


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to 
October 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Regional Office (RO) that granted the veteran's claim for 
service connection for PTSD, and assigned a 30 percent 
evaluation for it, effective August 2004.  The veteran 
disagreed with the assigned rating.  


FINDINGS OF FACT

1.  The veteran failed to report for a VA examination that 
was scheduled in conjunction with his claim for an evaluation 
in excess of 30 percent for PTSD.

2.  The record does not contain competent clinical evidence 
which establishes that the PTSD results in more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 3.655 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  



Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

If, in response to notice of its decision on a claim for 
which VA has already given section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  In the present case, the claim regarding 
an evaluation in excess of 30 percent for PTSD stems from a 
notice of disagreement with a rating decision which 
adjudicated entitlement to service connection for PTSD.  
Adequate VCAA notice was provided as to that issue in 
September 2004.  Such notice apprised the veteran of the 
information and evidence needed to substantiate the claim, as 
well as his and VA's responsibilities in obtaining such 
evidence.  He was also requested to provide evidence he had 
pertinent to the issue of service connection to VA.  As such, 
VA is not required to provide notice of the information and 
evidence necessary to substantiate the newly raised increased 
initial rating issue.  VAOPGCPREC 8-2003.



Duty to assist

With regard to the duty to assist, the record contains a 
report from a private psychologist.  The appellant has been 
afforded the opportunity for a personal hearing on appeal, 
and for VA examination.  The Board has carefully reviewed the 
appellant's statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria and analysis 

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or re-examination and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied." (Italics added.)  38 C.F.R. § 3.655(b).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1995).  

In determining the disability evaluation, the VA must 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and explain the reasons and bases used 
to support its conclusion.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1 (1995), which requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 
(1995), which requires that medical reports be interpreted in 
light of the whole recorded history, and that each disability 
must be considered from the point of view of the veteran 
working or seeking work.  The provisions of 38 C.F.R. § 4.10 
(1995) state that, in cases of functional impairment, 
evaluations are to be based upon the lack of usefulness, and 
medical examiners must furnish, in addition to etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classification, full 
description of the effects of the disability upon the 
person's ordinary activity.

The November 2004 rating decision appealed was the initial 
rating granting service connection for the disability at 
issue and assigned a 30 percent initial evaluation.  
Therefore, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

The veteran's disability due to PTSD is evaluated under 38 
C.F.R. § 4.130, Diagnostic Code (DC) 9411, in accordance with 
the General Rating Formula for Mental Disorders.  A 30 
percent rating is warranted for PTSD where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

PTSD is 70 percent disabling under DC 9411, where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, DC 9411.

The Board notes that Global Assessment of Functioning (GAF) 
scores ranging between 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240,242 
(1995).  In Carpenter, it was noted that the GAF designation 
is based on a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness," citing the DSM-IV.  ld.

The record contains a private psychologist's report of 
examination of the veteran in July 2004.  It was indicated 
that, on examination, the veteran was dressed appropriately, 
well-groomed, and clean.  He was friendly and cooperative.  
There were signs of anxious impulsivity.  It was noted that 
the veteran recounted events in service, and became angry 
when questioned about the events, and declined to speak 
further on the events.  The veteran reported that his first 
marriage ended in divorce due to his temper, that his second 
marriage ended in divorce because he and his wife grew apart, 
and that he was still married to his third wife.  The veteran 
complained of "lousy" sleep, and of having nightmares every 
night.  He reported that he avoided crowds, but that he was 
able to be around a small group of known individuals, and 
that he attended church rarely.  He belonged to a golf club 
and played golf occasionally.  He denied flashbacks, and 
reported he had a severe temper.  He was not on psychotropic 
medication.

On mental status examination, the veteran's flow of 
conversation and thought was rapid, which the examiner felt 
resembled "flight of ideas."  The veteran's speech was 
logical and relevant.  His eye contact was described as 
variable.  His affect and mood were characterized as variable 
with a great deal of depressive features, and anxiety.  The 
veteran was described as also being subject to an irritable 
mood, explosiveness and a startle reflex.  The veteran was 
conspicuously "fidgety" and "jittery" during the 
examination.  His mental content was stated to be "quite 
involved with preoccupation and compulsiveness."  The 
examiner noted that the veteran had some degree of 
hypervigilance toward strangers.  His sensorium was adequate.  
His immediate recall was poor, and he had impaired 
concentration.  His insight was good, and his judgment was 
normal.  His Axis I diagnoses were chronic PTSD, and anxiety 
disorder not otherwise specified.  His Axis II diagnoses were 
obsessive-compulsive traits, and narcissistic traits.  A 
Global Assessment of Functioning (GAF) score of 49 was 
assigned.  He was characterized as a serious risk for gainful 
employment.  He had a guarded prognosis.

In a letter dated in April 2005, the VA advised the veteran 
that the July 2004 examination report was not sufficient to 
rate the disability at issue, and requested that the 
examining psychologist provide additional information, as 
well as a separate GAF score for the disability at issue.  
The requested information was not provided.

A VA psychiatric examination was scheduled for May 2005.  The 
veteran failed to report for the examination.

A statement of the case was issued in May 2005.  This 
contained notice that a VA examination had been scheduled for 
earlier that month, but that the veteran had failed to report 
for it.  The statement of the case contained the provisions 
of 38 C.F.R. § 3.655, and this informed the veteran of the 
consequences of his failure to report for a VA examination.  
The veteran was given sixty days to respond to the 
supplemental statement of the case, but no response was 
received.  The statement of the case was also furnished to 
the veteran's representative.

Documentation of record states that notification of the VA 
examination scheduled for May 2005 was sent to the veteran at 
his most recent address of record.  There is a presumption of 
regularity of government process that can only be rebutted by 
clear evidence to the contrary.  Ashley v. Derwinski, 2 Vet. 
App. 62 (1992).  There is no such clear evidence to rebut the 
presumption of notification in this case.  The notification 
letter was not returned as undeliverable and the veteran has 
not denied receiving it.  Even such a claim would be 
insufficient to rebut the presumption of regularity where 
there is no indication that a notice was returned as 
undeliverable. YT v. Brown, 9 Vet. App. 195 (1996); Mason v. 
Brown, 8 Vet. App. 44 (1995) (citing Mendenhall v. Brown, 7 
Vet. App. 271, 274 (1994)).  Moreover, the statement of the 
case in May 2005 specifically noted that the veteran had 
failed to report for a VA examination, and he was afforded 
the opportunity to reply.  He failed to respond, and thus has 
not provided good cause for his failure to report.  The 
evidence thus suggests that he received notice of the 
examination, and he simply failed to report.  In Wood v. 
Derwinski, 1 Vet. App 190 (1991), the Court noted that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  

The Board finds that the clinical evidence of record is not 
sufficient to establish that the veteran meets the criteria 
for the next higher (50 percent) evaluation.  While it has 
been shown that the veteran has an anxious and irritable 
mood, he is able to function in a small group, maintains 
membership in a golf club, attend church and maintain a 
marital relationship.  He has good insight and normal 
judgment.  Additionally, although he complains of nightmares 
nightly, and has been described as having flight of ideas, 
explosiveness and startle reflex, he is not on psychotropic 
medication.  His poor immediate recall and impaired 
concentration are also contemplated in his current 30 percent 
evaluation.  While a GAF score of 49 was reported, the 
examining psychologist did not attribute the GAF score among 
the multiple diagnoses.  The Board acknowledges that in 
Mittleider v. West, 11 Vet. App. 181 (1998) it was held that 
when it is not possible to separate the effects of a service-
connected condition from a nonservice-connected condition, 38 
C.F.R. § 3.102 requires that reasonable doubt on any issue be 
resolved in favor of the veteran, and dictates that such 
signs and symptoms be attributed to the service-connected 
condition.  Nevertheless, a GAF score of 49, when considered 
in conjuction with the other reported findings, is not 
sufficient to warrant the next higher evaluation.  
Accordingly, the Board in this case has considered the 
totality of the veteran's psychiatric symptoms noted in the 
record, rather than merely those generally most closely 
associated with a diagnosis of PTSD.  Since the veteran 
failed to report for the VA examination, there does not exist 
additional evidence to substantiate the claim for an initial 
rating in excess of 30 percent for PTSD.  

As the preponderance of the evidence is against the claim, 
entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied. 

ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


